Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE on 5/16/2022 has been entered.

Information Disclosure Statement
The IDS submissions on 1/21/2022, 3/09/2022, 3/09/2022, and 3/09/2022 have been reviewed and the references considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 1 to state “a plurality of redirect buffers disposed on the second path of the first portion of the pipeline circuitry” which is not supported by the original disclosure. As noted by the specification, [0001], “the term "path" refers to a sequence or grouping of instructions that are being executed” and clarifies the main and alternate paths are branch paths at various points, e.g. [0005]. There are no buffers as part of a sequence or group of instructions as per the original disclosure and Examiner would argue this isn’t even possible. The original disclosure also fails to support the implication of these changes, e.g. that the buffers store information, as required by the rest of the changes.
Applicant has further amended claim 1 to state “the pipeline circuitry is configured to reconfigure the first path using information stored in at least one redirect buffer of the plurality of redirect buffers” which is not supported by the original disclosure. As noted above, the path is a sequence of instructions, it’s not reconfigured in any manner as per the original disclosure. Even assuming the path here is meant to be a portion of the pipeline the original disclosure does not provide sufficient detail of pipeline reconfiguration, noting broadly in [0012] that it happens without much detail.
Claims 10 and 19 contain similar limitations to claim 1 and are rejected for the same reasons mutatis mutandis.
Claims 3-9, 12-18, and 20-23 depend on claim 1, 10, or 19 and contain similar language by virtue of dependency and/or directly in the claims and are rejected for the same reasons mutatis mutandis. Claim 23 additionally discusses a buffer “configured to partition the first and second portions of the pipeline circuitry” which is not supported in the original disclosure. [0031] mentions in some embodiments that “buffers 350 function as a partition between front end work performed in the first portion 300 and the backend work performed in the second portion 400 shown in FIG. 4” but this does not align with the claim as written, specifically the buffer isn’t configured to partition anything. Even assuming buffer 350 does partition something it only does so by being a physical item between stages of a pipeline and is no more a partition than any other buffer or multiplexer or even stages themselves in a pipeline. 
Examiner suggests reverting the claim changes made to how they were on 10/12/2021 and cancelling claims 22 and 23.

Prior Art Considerations
Claims 1, 3-10, and 12-23 are rejected under 35 USC 112 but are otherwise allowable. The closest prior art of record, Busaba and Kishore, teach: An apparatus (Busaba FIG. 1, computing system 100) comprising: branch prediction circuitry (Busaba FIG. 1, branch prediction logic 105) configured to predict an outcome of a branch instruction (Busaba [0018] “branch prediction is handled by branch prediction logic 105”); a first portion of a pipeline circuitry (Busaba FIG. 1 processor 101 including pipeline 102 showing stages [portions] of a pipeline in FIG. 2) configured to process instructions along a first path from a predicted branch of the branch instruction (Busaba Abstract, the prediction indicates a primary path), wherein processing the instructions along the first path is time multiplexed with processing instruction along a second path from an unpredicted branch of the branch instruction (Busaba Abstract, the primary path and the opposing [second] path are executed as threads in parallel [time multiplexed]); a plurality of redirect buffers (Kishore FIG. 8, buffers 124a, 124b, 128a, and 128b) wherein the pipeline circuitry is configured to process instructions in a second portion of the pipeline circuitry in response to a misprediction of the outcome of the branch instruction (Busaba FIG. 2, FIG. 5, Kishore FIG. 8). Busaba and Kishore fail to explicitly teach a plurality of redirect buffers disposed on the second path of the first portion of the pipeline circuitry and reconfigure the first path using information stored in at least one redirect buffer of the plurality of redirect buffers. In general the prior art cannot store buffers, a physical object, in a sequence of instructions, a non-tangible logical concept. Even assuming such art existed there would be no clear motivation to try and combine it with Busaba and Kishore.
Examiner notes that in order to resolve the 112 rejections above Applicant will have to remove the allowable subject matter and thus the reasons for indicating the claims as allowable will no longer apply.

Response to Arguments
Applicant’s arguments, see page 8, filed 5/16/2022, with respect to the rejection(s) of claim(s) 1, 3, 8-10, 12, and 17-21 under Busaba in view of Kishore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112.

Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183